8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Gail Carrington COPELAND, Plaintiff-Appellant,v.CHESAPEAKE & POTOMAC TELEPHONE COMPANY, of Virginia;Communications Workers of America, Local 2205,Defendants-Appellees.

No. 93-1734.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 13, 1993.
Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-93-152-2)
Gail Carrington Copeland, Appellant Pro Se.
Thomas Michael Lucas, Vandeventer, Black, Meredith & Martin, Norfolk, Virginia;  Cecelia Travers Roudiez, The Chesapeake and Potomac Telephone Company, Washington, D.C., for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her Title VII complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Copeland v. C & P Telephone Co., No. CA-93-152-2 (E.D. Va.  May 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Additionally, we deny Appellant's motion for appointed counsel